DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (as in Application Data Sheet (ADS) filed 1/26/2021). Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows: There was no restriction issued in the application 15/066,700 (now US 10,278,447) referenced on the ADS as the parent application. Therefore, applicant’s claim to priority to 15/066,700 is not granted because the present application doesn’t qualify as a DIV. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 102a(1) as being anticipated by Beauchamp et al. (U.S.
2017/0258168). Beauchamp discloses the invention as claimed. Beauchamp teaches a protective helmet 10 adapted to protect a head of a wearer, the protective helmet comprising first and second helmet sections (defined by 12,13,22,23), each including an outer shell section 12,13 and an inner layer section 22,23 of protective material mounted to the respective outer shell section, the first and second helmet sections being displaceable relative to one another to adjust a size of the helmet (par.22); two opposed side protective members 30 received inwardly of the outer shell sections on opposed sides of the helmet, each of the side protective members 30 having a first end portion 33A and an opposed second end portion 33B, the first end portion 33A engaged with the first helmet section 12/22, the second end portion 33B engaged with the second helmet section 13/23; and means for adjusting a position of the side protective members 30 relative to the inner layer sections 22,23 of protective material, said means configured such that, when the protective helmet is adjusted when on the head of the wearer, the protective members 30 remain substantially stationary with respect to the head of the wearer when the inner layer sections 22,23 are displaced with the first and second helmet sections (see paragraph 25). The means for adjusting a position of the side protective members 30 includes a sliding connection defined between the first end portion 33A of the protective member and one of the inner layer sections 22,23 of protective material, the sliding connection including a recess 37 and a protrusion 34 received by the recess 37 for sliding displacement relative to one another, the sliding connection providing relative displacement between the side protective member 30 and said inner layer section 22 or 23. The recess 37 includes an elongated aperture 38 that defines a path along which the protrusion 34 slides from one end 38A of the elongated aperture to the other (end 38B), the recess 37 defined in one of the first end portion of the side protective member 30 and the inner layer section 22. The protrusion 34 extends from the other of the first end portion 33A of the side protective member 30 and the inner layer section 22 in a direction transverse to said plane, the protrusion being received within the elongated slot and slidingly displaceable therewithin along the path. The means for adjusting a position of the side protective members 30 are disposed at least in part between the outer shell sections 12,13 and the inner layer sections 22,23. Each side protective member 30 is displaceable relative to the outer shell sections 12,13 and relative to the inner layer sections 22,23 of protective material (par.25 discloses the side protective members 30 are displaceable relative to the inner layer 20 (includes layer sections 22,23) and this relative movement between protective members 30 and inner layer 20 contributes to the protective members 30 remaining substantially unmoved or stationary with respect to the wearer's head when layer sections 22,23 of inner layer 20 are displaced with shell sections 12,13 during adjustment of the helmet 10). The means for adjusting (protrusion and recess) a position of the side protective members 30 defines a limited path of relative movement between the side protective members 30 and the inner layer sections 22,23 in that the path is limited by the boundaries of the recess 37 receiving the protrusion 34. The side protective members 30 are unattached to the outer shell sections 12,13 (paragraph 34 discloses the protective members 30 engaged only with inner layer 20 via sliding connections 35 and therefore not attached to the outer shell 11 such that each protective member is displaceable relative to the outer shell 11 and its first and second shell sections 12, 13). The side protective members 30 include a foam material that is rate sensitive (par.26). Each of the side protective members 30 includes an outer rate sensitive foam member 32 circumscribing an inner rate sensitive foam member 31, the outer and inner foam members being made of different foam materials (par.26 discloses outer foam member 32 formed of a foam material that is less rate sensitive than that of the inner foam member 31). A top protective member is positioned to overlay a top of the head of the wearer in that internal enclosure 15 extends in a longitudinal direction L between front portion 12A and rear portion 13A and includes a portion positioned to overlay a top of the head of the wearer.
Response to Arguments
Applicant’s claim amendments and remarks have obviated the drawing objections, specification objection, and rejections under 112b.  See the examiner’s discussion of the claim to priority as noted above.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


/KATHERINE M MORAN/Primary Examiner, Art Unit 3732